Case 8:19-cv-00423-WFJ-SPF Document 92 Filed 01/07/20 Page 1 of 1 PageID 999
                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CHRISTOPHER PARIS and OXEBRIDGE
QUALITY RESOURCES
INTERNATIONAL, LLC,

       Plaintiffs,

v.                                                                  Case No: 8:19-cv-423-T-02SPF

GUBERMAN PMC, LLC, DARYL
GUBERMAN and DONALD LABELLE,

      Defendants.
___________________________________/

                             ORDER APPOINTING MEDIATOR
                             AND SCHEDULING MEDIATION

       Pursuant to the Notice of Mediation (Dkt. 91), and in accordance with the rules governing

mediation set forth in Chapter Nine of the Rules of the United States District Court for the Middle

District of Florida, it is ORDERED AND ADJUDGED:

       The following individual is hereby appointed by the Court to serve as Mediator in this action,

and said mediation shall not be canceled or continued without leave of Court:

               Name of Mediator:                      Chris A. Barker

               Date/Time of Mediation:                January 27, 2020
                                                      11:00 AM

               Place of Mediation:                    Barker & Cook, P.A.
                                                      501 E. Kennedy Boulevard, Suite 1040
                                                      Tampa, Florida 33602

       The Mediator shall file a written report within five (5) days following the mediation conference

as to the outcome.

       DONE AND ORDERED at Tampa, Florida, on January 7, 2020.

                                                        s/William F. Jung
                                                      WILLIAM F. JUNG
                                                      UNITED STATES DISTRICT JUDGE

COPIES TO:     MEDIATOR
               COUNSEL OF RECORD AND UNREPRESENTED PARTIES, IF ANY
